6:19-cv-03285-TLW   Date Filed 11/27/19   Entry Number 6-9   Page 1 of 4




                    EXHIBIT 5
6:19-cv-03285-TLW   Date Filed 11/27/19   Entry Number 6-9   Page 2 of 4



                                                                           1


 State of South Carolina        )In the Court of Common Pleas
                                )
 County of Hampton              ) Case No: 2017-CP-25-00348


 Jessica S. Cook, Corrin F.    )
 Bowers & Son, Cyril B. Rush, )
 Jr., Bobby Bostick, Kyle Cook,)
 Donna Jenkins, Chris Kolbe,   )
 and Ruth Ann Keffer, on behalf)
 of themselves and all other   )
 similarly situated,           )
                               )
                Plaintiff(s), )               Video Deposition
                               )
 vs.                           )                      of
                               )
                               )              Michael Crosby
 South Carolina Public Service )
 Authority, an Agency of the   )
 State of South Carolina (also )
 known as Santee Cooper); W.   )
 Leighton Lord, III, in his    )
 capacity as chairman and      )
 director of the South Carolina)
 Public Service Authority;     )
 William A. Finn, in his       )
 capacity as director of the   )
 South Carolina Public Service )
 Authority; Barry Wynn, in his )
 capacity as director of the   )
 South Carolina Public Service )
 Authority; Kristofer Clark, in)
 his capacity as director of   )
 the South Carolina Public     )
 Service Authority; Merrell W. )
 Floyd, in his capacity as     )
 director of the South Carolina)
 Public Service Authority; J. )
 Calhoun Land, IV, in his      )
 capacity as director of the   )
 South Carolina Public Service )
 Authority; Stephen H. Mudge, )
 in his capacity as director of)
 the South Carolina Public     )
 Service Authority; Peggy H.   )
 Pinnell, in her capacity as   )
 director of the South Carolina)
 Public Service Authority; Dan )
 J. Ray, in his capacity as    )
     6:19-cv-03285-TLW   Date Filed 11/27/19    Entry Number 6-9   Page 3 of 4


      Michael   Crosby -June  20 &      21, 2019
      Jessica   S. Cook, et al. v.      SC PSA, et      al.                      139


 1          accept yours, I mean, if you think that's an

 2          interpretation as well.            It was a long rambling

 3          voicemail, so.      I will tell you, though,

 4          Mr. Solomons, that just doesn't sync, your last

 5          scenario, because Marion worked in the trenches

 6          daily with Carlette and her whole team on

 7          invoices.     And so he was in the trenches looking

 8          at invoices along with the whole team, and if

 9          there was anything awry there, Marion would have

10          already known it.       So the scenario just doesn't

11          make logical sense to me.

12    Q     Okay.     I asked if you had read the transcripts of

13          any depositions and you said no, correct?

14    A     In preparation for this deposition, I have not.

15    Q     Have you read them in any other?

16    A     I have.

17    Q     What depositions have you read?

18    A     I recall reading a redacted version of Carlette

19          Walker's.     I read Ken Browne's deposition.             These

20          were depositions for the Public Service Commission

21          hearing.     And I read Gary Jones' deposition, who

22          was ORS' expert.

23    Q     When you read Ken Browne's, do you remember

24          discussion in Ken Browne's deposition about Ken

25          Browne doing some calculations in determining at
                      Thompson Court Reporting, Inc.
                         www.thompsonreporting.com
     6:19-cv-03285-TLW    Date Filed 11/27/19   Entry Number 6-9   Page 4 of 4


      Michael   Crosby -June  20 &       21, 2019
      Jessica   S. Cook, et al. v.       SC PSA, et     al.                      140


 1          the current rate that things were going it would

 2          take over 26 years to complete the project?

 3                  MR. CHALLEY:     [Objection]

 4                  MS. THOMAS:     [Objection]

 5    A     I did a similar calculation.

 6    Q     You had done a similar calculation?

 7    A     If you looked at in the moment, the contractor's

 8          performance hadn't increased.            And so when we

 9          started getting metric type data where you could

10          do that -- I'm trying to think of the context I

11          did it in -- but I had done a similar calculation

12          myself.      They were not making the progress

13          month-over-month that they needed to make, and

14          that's what we were working so hard to effect a

15          change on.      You know, I didn't check Kenny's math,

16          and to be honest with you, I don't remember that

17          as part of the deposition, but I did read the

18          deposition.

19    Q     Do you know Ken Browne?

20    A     I do.     I know him well.

21    Q     Is he honest?

22    A     He's a good guy, yes.

23    Q     Is he competent?

24    A     He's a good engineer.

25                  MR. CHALLEY:     [Objection]
                      Thompson Court Reporting, Inc.
                         www.thompsonreporting.com
